Citation Nr: 1503068	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-32 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a gastrointestinal disorder and, if so, whether service connection is warranted for the claimed disability.

2. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for osteoarthritis of multiple joints/polyarthritis and, if so, whether service connection is warranted for the claimed disability.

3. Entitlement to service connection for a cervical spine disability.

4. Entitlement to service connection for bilateral plantar fasciitis.

5. Entitlement to an initial evaluation in excess of 20 percent for polymyopathy.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 1978 to March 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2010 and April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the Board at a May 2014 hearing conducted at the RO.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a gastrointestinal disorder, osteoarthritis/polyarthritis, a cervical spine disability and plantar fasciitis, as well as an increased initial evaluation for polymyopathy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 2005 rating decision denied the Veteran's claims of service connection for a gastrointestinal disorder and osteoarthritis/polyarthritis.  The Veteran was notified of his appellate rights, but did not complete an appeal of this rating decision.
2. Evidence received since the May 2005 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a gastrointestinal disorder and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. Evidence received since the May 2005 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for osteoarthritis/polyarthritis and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The May 2005 rating decision which denied the Veteran's application to reopen claim of entitlement to service connection for a gastrointestinal disorder and osteoarthritis/polyarthritis is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Evidence received since the May 2005 rating decision in connection with Veteran's claim of entitlement to service connection for a gastrointestinal disorder is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. Evidence received since the May 2005 rating decision in connection with Veteran's claim of entitlement to service connection for osteoarthritis/polyarthritis is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's application to reopen his previously denied claims for service connection, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92; 57 Fed. Reg. 49,747 (1992).

Analysis

The RO most recently denied the Veteran's application to reopen his claims of service connection for a gastrointestinal disorder and osteoarthritis/polyarthritis by a May 2005 rating decision.  In this decision, the RO determined that compensation was not warranted as the competent evidence then of record did not establish that the Veteran's disabilities are etiologically related to his active service.  The Veteran was notified of this decision and of his procedural and appellate rights but did not complete an appeal of this decision.  Therefore, the May 2005 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the May 2005 rating decision includes a number of medical treatment records, statements from the Veteran and his May 2014 testimony before the Board.  Significantly, at the May 2014 hearing, the Veteran raised the issue of secondary service connection with respect to his gastrointestinal disorder.  He also testified that he has continuously suffered from symptoms of arthritis, namely pain in multiple joints, since service.

The Board concludes that the additional evidence is new and material with respect to the issues of service connection for both a gastrointestinal disorder and osteoarthritis/polyarthritis.  This evidence was not of record at the time of the previous final denial and raises a reasonable possibility of substantiating the Veteran's claims by providing an alternate theory of entitlement for a gastrointestinal disorder, and testimony of continuous joint pain since service, presumed credible for the purpose of reopening.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claims of entitlement to service connection for a gastrointestinal disorder and osteoarthritis/polyarthritis must be reopened.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a gastrointestinal disorder is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for osteoarthritis/polyarthritis of multiple joints is reopened; to this extent only, the appeal is granted.


REMAND

The remaining claims on appeal, including service connection for a gastrointestinal disorder and osteoarthritis/polyarthritis on the merits, must be remanded for additional development prior to an appellate decision.

Initially, the Board observes that comprehensive VA treatment records have not been associated with the claims file for the period prior to December 2009.  The record contains sporadic VA treatment records supplied by either the Veteran or the Social Security Administration (SSA) dating to approximately 1981.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, a remand is necessary to allow any outstanding VA treatment records to be obtained and associated with the claims file.

The Veteran has not been provided a VA examination to address the etiology of his gastrointestinal disorder, osteoarthritis/polyarthritis or bilateral plantar fasciitis.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the Veteran's contention of secondary service connection for a gastrointestinal disorder, in light of his recent award of service connection for polymyopathy and depression, and his assertion of continuity of symptomatology regarding joint pain, the Board believes VA examinations with respect to these issues would be beneficial in adjudicating these claims.

As a final note, the Board observes that, during the course of the instant appeal, service connection for polymyopathy has been granted.  See December 2013 rating decision.  Thus, the question of entitlement to service connection for polymyopathy has been fully resolved in the Veteran's favor and is no longer in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  At the May 2014 Board hearing, and in accompanying written briefs, the Veteran and his representative continued to argue the issue of polymyopathy.  Given the Veteran's continued assertions, it is clear he disagrees with the initial evaluation assigned for polymyopathy.  As such, the Board will accept the May 2014 brief submitted by the Veteran's representative as a timely notice of disagreement with respect to the initial evaluation assigned for polymyopathy.  The Court has made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2014).  The Veteran will then have the opportunity to file a substantive appeal if he wishes to complete an appeal of this issue.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case as to the issue of entitlement to an initial evaluation in excess of 20 percent for polymyopathy.  The Veteran and his representative should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of any issue to the Board. See 38 C.F.R. §§ 20.200 , 20.202 and 20.302(b). If a timely substantive appeal is not filed, these claims should not be certified to the Board.

2. Obtain all outstanding VA treatment records and reports for the period prior to December 2009, including any records that may have been archived.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Following the above, schedule the Veteran for a VA examination to address the nature and etiology of any gastrointestinal disorder.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated tests and studies should be performed.  Following a review of the claims file and examination of the Veteran, the examiner is requested to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed gastrointestinal disorder is etiologically related to (had its onset in or was otherwise caused or aggravated by) the Veteran's active service?

b. Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed gastrointestinal disorder is either proximately due to (caused by) or aggravated by (chronically worsened beyond normal progression) any service-connected disability, to include the use of medication to treat such disabilities?  In offering this opinion, the examiner is instructed that the phrase "caused by or a result of" is insufficient to address the question of aggravation.

A complete rationale must be offered for all opinions expressed.  

4. Schedule the Veteran for a VA examination to address the nature and etiology of any osteoarthritis/polyarthritis and cervical spine disability.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated tests and studies should be performed.  Following a review of the claims file and examination of the Veteran, the examiner is requested to address the following:

a. Identify the joint(s) involved with respect to the diagnosis of arthritis.

b. Offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the pain since service as described by the Veteran is attributable to a diagnosis of arthritis vs. diagnosed polymyopathy.

c. Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed cervical spine disability and/or arthritis is etiologically related to (had its onset in or was otherwise caused or aggravated by) the Veteran's active service?  In offering this opinion, the examiner must address the Veteran's assertion of continuity of symptomatology and allegations that his problems began after a fall from a truck.

A complete rationale must be offered for all opinions expressed.  

5. Following the above, schedule the Veteran for a VA podiatric examination to address the nature and etiology of any plantar fasciitis.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated tests and studies should be performed.  Following a review of the claims file and examination of the Veteran, the examiner is requested to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed plantar fasciitis is etiologically related to (had its onset in or was otherwise caused or aggravated by) the Veteran's active service? The examiner is requested to review all of the Veteran's service records which reflect complaints of heel pain during active duty. 

b. Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed plantar fasciitis is either proximately due to (caused by) or aggravated by (chronically worsened beyond normal progression) any service-connected disability?  In offering this opinion, the examiner is instructed that the phrase "caused by or a result of" is insufficient to address the question of aggravation.

A complete rationale must be offered for all opinions expressed.  

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


